Citation Nr: 0726726	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-12 005A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar disc herniation.

4.  Entitlement to service connection for lumbar disc 
herniation.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

6.  Entitlement to service connection for a left knee 
disorder

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

8.  Entitlement to service connection for a right knee 
disorder

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder 

10.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 20 percent disabling. 

11.  Entitlement to an increased rating for 
pseudofolliculitis barbae and tinea cruris, currently rated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975, 
from July 1977 to October 1978, and from June 1981 to July 
1983.

A Board of Veterans' Appeals (Board) decision of January 1988 
denied service connection for a psychiatric disorder, a low 
back disorder, and a right shoulder disorder. 

In a July 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
denied service connection for bilateral knee pains, inter 
alia.  The veteran was notified of that decision in October 
1992, but he did not appeal.  Thus, that decision became 
final.

This appeal comes from a March 1996 rating decision wherein 
the North Little Rock, Arkansas, RO determined, in pertinent 
part, that new and material evidence had not been received 
and denied an application to reopen claims for service 
connection for a right shoulder and a right knee condition.  
The veteran timely appealed that decision.  Thus, it has not 
become final.

In a June 1998 rating decision, the San Juan, Puerto Rico, 
RO, denied service connection for lumbar disc herniation and 
a nervous condition, and denied an increased rating for a 
service-connected skin disorder.  The veteran was notified of 
that decision in June 1998 and he filed a notice of 
disagreement (NOD).  He later filed a timely substantive 
appeal addressing the ratings for pes planus and the skin.  
Thus, that decision became final with respect to denial of 
service connection for lumbar disc herniation and a nervous 
condition.

In March 2000, the Board remanded claims for increased 
ratings for pes planus and for the skin disability.  An SOC 
was ordered for the skin disability.  Subsequently, in 
November 2001, the veteran withdrew his appeal for an 
increased rating for the skin disability.  In August 2003, 
the Board denied an increased rating for pes planus.  Thus, 
neither issue addressed in the March 2000 Board remand 
remains on appeal; however, a new appeal for an increased 
rating for the skin disability has arisen. 

This appeal also arises from a November 2002 VA Special 
Processing Unit rating decision that determined, in pertinent 
part, that new and material evidence had not been received to 
reopen claims for service connection for: lumbar disc 
herniation; a left knee disorder; and, an acquired 
psychiatric disorder.  The November 2002 rating decision also 
denied increased ratings for lumbosacral strain and for 
pseudofolliculitis barbae (PFB) with tinea cruris.  The 
veteran appealed all issues.  

A decision on the claim for an increased rating for 
lumbosacral strain would be premature at this time and must 
be deferred pending the outcome of the appeal for service 
connection for lumbar disc herniation.  The Board may not 
decide a claim where that claim is "inextricably 
intertwined" with another claim which was undecided and 
pending before VA.  Harris v. Derwinski, 1 Vet.App. 180 
(1991), and Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  

Entitlement to service connection for a right shoulder 
condition, service connection for lumbar disc herniation, and 
service connection for the knees is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of January 1988, the Board denied service 
connection for a right shoulder disorder and properly 
notified the veteran of that decision.  

2.  Evidence received since the January 1988 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a right shoulder condition.  

3.  By decision of June 1998, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lumbar disc herniation and 
properly notified the veteran of that decision.  

4.  Evidence received since the June 1998 RO rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for lumbar disc herniation.  

5.  By decision of July 1992, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left and right knee conditions 
and properly notified the veteran of that decision.  

6.  Evidence received since the July 1992 RO rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of claims for service connection for 
a left and right knee conditions.  

7.  By decision of June 1998, the RO denied service 
connection for a nervous condition and properly notified the 
veteran of that decision.  

8.  Evidence received since the June 1998 RO rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a psychiatric disorder.  

9.  Competent medical evidence reflects PFB and tinea cruris 
cause constant itching.  


CONCLUSIONS OF LAW

1.  The January 1988 Board decision, which denied service 
connection for a right shoulder disorder, is final.  
38 U.S.C.A. § 7104 (West 2002); 20.1100 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims for 
service connection for a right shoulder disorder and for 
lumbar disc herniation and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The June 1998 RO rating decision, which determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for lumbar disc herniation, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

4.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims for 
service connection for bilateral knee disorders and the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

5.  The June 1998 RO rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

6.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim for 
service connection for a nervous condition and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

7.  The criteria for a 30 percent schedular rating for PFB 
and tinea cruris are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10 (2006); § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA sent letters in 
December 2003 and February 2005, which informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision.  Thus a timing defect has 
occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, the veteran informed VA that there is no 
further evidence to submit.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  VA has not 
provided the additional notices.  However, no unfair 
prejudice will result from the Board's handling of the matter 
at this time, as the criteria for awarding an effective date 
for his increased rating will be provided by the RO and the 
veteran may file an appeal of that issue if he so desires.  
Additional notification regarding the service connection 
claims is addressed in the Remand section of this decision.  

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran desires to reopen claims for service connection 
for various disorders.  One claim was previously denied by 
the Board while others were more recently denied by the RO.  
Any claim previously denied may not be reopened unless new 
and material evidence is submitted.  Applications to reopen 
were received prior to August 29, 2001, the effective date of 
the amended version of 38 C.F.R. § 3.156(a) and; therefore, 
these amended provisions do not apply.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the Board 
decision dated in March 1996.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Right Shoulder Condition

The Board must first address whether the new evidence is 
sufficient to reopen the claim.  Service connection for the 
right shoulder was previously denied by the Board in January 
1988.  That Board decision is the last final decision on the 
matter.

Of file at the time of the January 1988 Board decision were 
service medical records (SMRs), service personnel documents, 
VA clinical records, and statements, claims, and pleadings 
submitted by the veteran.  Also of file was lay witness 
testimony.  The SMRs note a right shoulder injury in service 
in June 1982 due to a fall, which resulted in a soft tissue 
injury.  During his March 1983 separation examination, the 
veteran completed a medical history questionnaire and checked 
"yes" to having swollen or painful joints and painful or 
trick shoulder.  The examiner did not address this complaint, 
however.  Upon separation, the veteran immediately applied 
for service connection.  

In December 1984, a VA examiner offered a diagnosis of 
residuals of a right shoulder contusion.  In June 1987, the 
veteran testified that his right shoulder had been painful 
ever since an in-service injury.  

In a January 1988 decision, the Board found that the right 
shoulder complaint noted in the SMRs was an acute and 
transitory soft tissue injury of the right shoulder, which 
resolved without leaving a residual disability. 

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's January 1988 decision, it is 
final.

The evidence received since the Board's January 1988 decision 
includes medical evidence of a chronic right shoulder 
disability.  This is new evidence, which the Board had not 
previously considered.  August 1993 VA X-rays suggested 
degenerative joint disease or cuff tears.  A September 1993 
VA orthopedic consultation report notes "right impingement 
shoulder syndrome."  A September 1993 VA orthopedic 
compensation examination report contains diagnoses of right 
shoulder subacromial bursitis and right shoulder adhesive 
capsulitis.

This medical evidence is material to the issue of service 
connection because it supplies the first medical evidence of 
a diagnosis, which is an element essential to service 
connection.  Prior to this evidence, the only known right 
shoulder disorder was an acute and transitory soft tissue 
injury of the right shoulder, which supposedly resolved 
without leaving a residual disability.  Thus, this evidence 
is new and material as contemplated by 38 C.F.R. § 3.156(a) 
(2001) and provides a basis to reopen claim.  38 C.F.R. 
§ 5108.  The Board therefore grants the application to reopen 
a claim for service connection for a right shoulder 
condition.  To this extent, the appeal is granted. 

Lumbar Disc Herniation

An attempt to reopen this claim was previously denied by the 
RO in June 1998.  Thus, the June 1998 RO decision is the most 
recent final decision on the matter.  

Of file at the time of the June 1998 RO decision were SMRs, 
service personnel documents, VA clinical records, and 
statements, claims, and pleadings submitted by the veteran.  
Also of file was lay witness testimony.  The SMRs note 
musculoskeletal back pain in March 1974, low back strain in 
July and August 1977, and back pains in February, July, and 
September 1978.  A December 1984 VA examiner offered a 
diagnosis of lumbar paravertebral myositis.  X-rays showed no 
significant bony pathology.  In June 1987, the veteran 
testified that he injured his back during service and has had 
back problems ever since. 

A private report dated in December 1991 notes complaints of 
intermittent low back pains.  X-rays were negative.  A June 
1992 VA compensation examination report contains a diagnosis 
of lumbar paravertebral myositis (the same diagnosis as shown 
almost immediately after active service).  A September 1994 
VA compensation examination report notes lumbosacral strain.  
A September 1994 private computerized tomography (CT) notes 
small right L4-5 disc herniation.  A February 1998 VA 
compensation examination report notes lumbosacral strain and 
disk bulging at L4-L5-S1, by June 1995 MRI.  

The Board had denied service connection for the low back in 
January 1988.  In June 1998, the RO determined that no new 
and material evidence had been submitted to reopen in the 
claim.  The June 1998 decision became final.  

Since the final decision in June 1998, new and material 
evidence has been submitted.  Social Security Administration 
(SSA) records reflect herniated nucleus pulposes of the 
lumbosacral spine.  This is new and material evidence because 
it supplies the first medical diagnosis of herniated nucleus 
pulposis, which, when considered with the later-offered 
medical opinion, is a significant development. 

A March 2005 VA orthopedic compensation examination report 
notes back pain radiating to the left buttock and X-ray 
evidence of minimal degenerative changes.  The examining 
physician noted that the claims file had been reviewed 
(connoting knowledge of the herniated nucleus pulposis).  The 
report contains the following opinion.  "In my medical 
opinion, this patient's condition is as likely as not related 
to his claimed service connected injury."  This medical 
evidence is material to the issue of service connection 
because it supplies vital nexus evidence, also necessary for 
service connection-and previously missing.  

Thus, new and material evidence, as contemplated by 38 C.F.R. 
§ 3.156(a) (2001), has been submitted.  38 C.F.R. § 5108.  
The Board therefore grants the application to reopen a claim 
for service connection for lumbar disc herniation.  To this 
extent, the appeal is granted. 

Left Knee Condition

The question is whether the new evidence is sufficient to 
reopen a claim for service connection for a left knee 
condition.  Service connection for bilateral knee pains was 
previously denied by the RO in July 1992.  That decision is 
the most recent final decision on the issue of service 
connection for the left knee.  

Of file prior to the July 1992 RO rating decision were SMRs, 
service personnel documents, VA clinical records, and 
statements, claims, and pleadings submitted by the veteran.  
The SMRs are silent for any knee-related complaint; however, 
at his separation examination, the veteran checked "yes" to 
swollen or painful joints, but checked "no" to trick or 
locked knee.  

A March 1985 VA medical certificate notes arthralgia of the 
knees.  

In July 1991, Dr. Rubio offered a diagnosis of mild 
degenerative bone disease of both knees.  A private report 
for the Postal Service dated in December 1991 notes 
complaints of bilateral knee pains, worse on the right.  X-
rays were negative.  Chronic synovitis, as a result of 
excessive walking as a mail carrier, was suspected.  Lack of 
cushioning of the feet was also cited.  

A June 1992 VA compensation examination report does not 
mention the knees.  

In October 1992, the RO issued a rating decision that denied 
service connection for bilateral knee pains.  The basis for 
the denial was not stated.  The decision did, however, grant 
service connection for bilateral pes planus and plantar 
fasciitis.  

Because the October 1992 rating decision is the last final 
decision addressing the left knee, the Board must determine 
whether any evidence submitted since then is sufficiently new 
and material to reopen the claim.  

A June 1993 X-ray showed mild bilateral degenerative joint 
disease.  

VA reports dated in 2002 mention left knee pain at various 
times.  An October 2002 VA emergency room note reflects that 
the veteran uses a cane and the left leg to compensate for 
right knee pains.  The assessment was left knee strain vs. 
minimal meniscus tear.  

During a March 2004 hearing, the veteran testified that he 
injured the right knee during active service and he felt that 
the left knee was secondary to the right knee because favored 
the right knee.  

August 2005 VA X-rays of the knees showed no significant 
abnormality.  An August 2005 VA examination report notes that 
both knees were essentially normal; however, the examiner 
then mentioned that there was bilateral medial joint line 
pain.  The physician concluded that bilateral knee pains were 
not likely to be related to active service.

New and material evidence, as contemplated by 38 C.F.R. 
§ 3.156(a) (2001), has been submitted to reopen a claim of 
entitlement to service connection for left knee pains.  
38 C.F.R. § 5108.  Since the last final (October 1992) 
decision on the matter, medical evidence of new left-knee 
related diagnoses have been submitted.  Also, a new theory of 
service connection (secondary to the right knee) has been 
asserted.  This evidence had not previously been considered, 
is pertinent to service connection, which by itself, or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  

The Board therefore grants the application to reopen a claim 
for service connection for a left knee disorder.  To this 
extent, the appeal is granted. 

Right Knee Condition

The question is whether the new evidence is sufficient to 
reopen a claim for service connection for a right knee 
condition.  Service connection for bilateral knee pains was 
previously denied by the RO in July 1992.  That decision is 
the most recent final decision denying service connection for 
the right knee.  

The RO determined, in a March 1996 rating decision, that no 
new and material evidence had been received.  The veteran 
submitted a timely notice of disagreement (NOD) to that 
decision, but inexplicably the RO did not issue a statement 
of the case (SOC) until April 2004.  Thus, that decision has 
not become final because the veteran timely appealed.

Of file at the time of the July 1992 RO rating decision were 
SMRs, service personnel documents, VA clinical records, and 
statements, claims, and pleadings submitted by the veteran.  
The SMRs are silent for any knee-related complaint; however, 
at his separation examination, the veteran checked "yes" to 
swollen or painful joints, but checked "no" to trick or 
locked knee.  A month after separating from active service, 
the veteran reported that he had a lot of right knee 
treatment during active service.  

A March 1985 VA medical certificate notes arthralgia of the 
knees.  

In July 1991, J. Rubio, M.D., offered a diagnosis of mild 
degenerative bone disease of both knees.  A private report 
for the Postal Service dated in December 1991 notes 
complaints of bilateral knee pains, worse on the right.  X-
rays were negative.  Chronic synovitis, as a result of 
excessive walking as a mail carrier, was suspected.  Lack of 
cushioning of the feet was also cited.  

In October 1992, the RO issued a rating decision that denied 
service connection for bilateral knee pains.  The basis for 
the denial was not stated.  The decision did, however, grant 
service connection for bilateral pes planus and plantar 
fasciitis.  

Because the October 1992 rating decision is the last final 
decision addressing the right knee, the Board must determine 
whether any evidence submitted since then is sufficiently new 
and material to reopen the claim.  

A June 1993 private report notes right knee edema.  X-rays 
showed mild bilateral degenerative joint disease.  The 
physician noted that the right knee had been aggravated by 
working as a mail carrier.  

In November 1993, a service comrade attested to the fact that 
the veteran had hurt his knee during active service, as 
witnessed by the comrade.  

A September 1994 VA compensation examination report notes 
right patellar tendonitis.  A February 2000 VA outpatient 
treatment report notes right meniscus tear, per MRI.  

During a March 2004 hearing, the veteran testified that he 
injured the right knee during active service in or around 
1978 in the Navy while working around airplanes.  

August 2005 VA X-rays of the knees showed no significant 
abnormality.  An August 2005 VA examination report notes that 
both knees were essentially normal; however, the examiner 
then mentioned that the right knee was painful on extreme 
flexion and there was bilateral medial joint line pain.  The 
physician concluded that bilateral knee pains were not likely 
to be related to active service.

New and material evidence, as contemplated by 38 C.F.R. 
§ 3.156(a) (2001), has been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.  
38 C.F.R. § 5108.  Since the last final (October 1992) 
decision on the matter, medical evidence of right patellar 
tendonitis and a right meniscus tear been submitted.  This 
evidence had not previously been considered, is pertinent to 
service connection (because it supplies medical evidence of a 
current diagnosis), and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
Moreover, the nexus opinion relating a right knee disorder to 
mail-carrying is new and material and even though it 
negatively impacts the claim, it is so significant that it 
must be considered to fairly decide the merits of the claim.  

The Board therefore grants the application to reopen a claim 
for service connection for a right knee disorder.  To this 
extent, the appeal is granted. 

Acquired Psychiatric Disorder

The Board denied service connection for a psychiatric 
disorder in January 1988.  An attempt to reopen the claim was 
denied by the RO in June 1998.  The veteran did not appeal 
that decision.  Thus, that June 1998 RO decision is the most 
recent final decision on the matter.  

Of file at the time of the June 1998 RO decision were SMRs, 
service personnel documents, VA clinical records, private 
medical records, and statements, claims, and pleadings 
submitted by the veteran.  The SMRs do not reflect 
psychiatric treatment or diagnosis.  However a VA report 
dated in February 1981, during the second hiatus from active 
service, notes a diagnosis of anxiety reaction.  The veteran 
received VA psychotherapy at various times from March to June 
1981.  He subsequently re-entered active service in June 
1981.  His May 1981 pre-enlistment examination report and his 
March 1983 separation examination report note that he was 
psychiatrically normal.  Again, no psychiatric complaint or 
finding was noted during active service.  

The veteran was discharged from active service on July 8, 
1983.  He was admitted to a VA emergency room on August 5, 
1983, with a diagnosis of "nervous condition."  He was 
hospitalized by VA on August 22, 1983. He received Thorazine(r) 
treatment and was given several psychiatric diagnoses.

On August 31, 1983, while hospitalized, an impression of 
schizophrenic disorder was offered.  Other diagnoses offered 
during this hospitalization include schizophreniform 
disorder; posttraumatic stress disorder; rule-out 
narcissistic personality disorder; and, rule-out explosive 
personality.  He remained hospitalized until mid-September.  

The veteran underwent a VA psychiatric evaluation in December 
1984.  The diagnosis was changed to generalized anxiety 
disorder.  

In September 1985, the RO denied service connection for a 
nervous condition on the basis that a nervous disorder began 
after the second period of active service, but prior to the 
3rd period, and was not aggravated beyond the normal 
progression during active service.

In June 1987, the veteran testified that he began having 
nervous troubles during service after his security clearance 
was revoked.  

The Board denied service connection for a psychiatric 
disorder in January 1988.  The Board found that the facts 
"unequivocally establish the existence of a neurosis prior 
to entry onto the third period of service" and "did not 
undergo an increase in the underlying pathology during the 
third period of active service."  

In June 1996, the veteran requested that his nervous 
condition be re-evaluated.  He submitted a February 1996 
private hospitalization-for-depression report and a March 
1996 report from J. Rodriquez Valez, which notes severe major 
depression.  The veteran claimed treatment for depression 
during service in 1978.  

The veteran underwent a private psychiatric evaluation in 
February 1998.  The diagnosis was major depressive disorder.  

In a rating decision issued in June 1998, the RO denied 
service connection for a nervous condition without 
determining whether new and material evidence had been 
received to reopen the claim.  The basis for the denial was 
that the evidence did not show a worsening of preexisting 
condition during the third period of active service.  Because 
the veteran did not appeal that decision, it became final.

Since the last final decision in June 1998, any evidence 
submitted is not new and material evidence sufficient to 
reopen the claim, as discussed below. 

VA clinical records reflect psychiatric treatment at various 
times.  None of the reports submitted tends to indicate that 
a psychiatric disorder either began during active service or 
that a preexisting psychiatric disorder was aggravated during 
active service.  Thus, these records are not new and material 
evidence.  

In March 2004, the veteran testified concerning stressful 
incidents during active service.  While this might be new 
evidence, because it does not indicate that a psychiatric 
disorder either began during active service or that a 
preexisting psychiatric disorder was aggravated during active 
service, it is not material.

An August 2005 VA mental disorders examination report notes 
that the veteran was hospitalized in February 2005 with a 
complaint of auditory hallucination and a psychotic disorder, 
NOS, was offered as a diagnosis.  The primary Axis I 
diagnosis remained psychotic disorder, NOS.  Because this 
evidence does not indicate that a psychiatric disorder either 
began during active service or that a preexisting psychiatric 
disorder was aggravated during active service, it is not 
material.

SSA records note that a disability from employment began in 
1998, due in part to psychiatric disorders.  This is not 
material because it does not indicate that a psychiatric 
disorder either began during active service or that a 
preexisting psychiatric disorder was aggravated during active 
service.  Thus, new and material evidence, as contemplated by 
38 C.F.R. § 3.156(a) (2001), has not been submitted.  
38 C.F.R. § 5108.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The application to reopen a claim for 
service connection for a psychiatric disorder must be denied.

Disability Rating for PFB and Tinea Cruris

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The service-connected skin disability has been rated 10 
percent disabling for the entire appeal period under 
Diagnostic Code 7899-7806.  During the appeal period, the 
rating criteria were revised.  This revision became effective 
on August 30, 2002.  

Pursuant to the former criteria of Diagnostic Code 7806, a 10 
percent rating is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires that the condition be manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Under the revised rating criteria, if a service-connected 
skin lesion, such as dermatitis or eczema, covers an area of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  

Finally, a maximum rating of 60 percent is warranted where 
the condition covers an area of more than 40 percent of the 
entire body or where more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

A November 29, 2001, VA skin examination report was accepted 
as a claim for an increased rating.  That report notes 
inability to shave due to PFB.  The examiner found no active 
inflammation of the face, but did find tinea lesions on the 
buttocks and upper thighs.  These areas were itchy, also.  
The veteran used topical creams for temporary relief.  

In March 2004, the veteran testified that he could not shave 
his beard and that his beard area itched.  His groin area was 
also affected and had changed in pigmentation and itched.  He 
testified that he did not take any medication for his skin, 
but he did use Lotrimin(r).

According to an August 2005 VA dermatology examination 
report, the face was affected by PFB, but it was well-
controlled with no current lesion.  The bilateral groins were 
scaly and hyperpigmented, but involved less than 1 percent of 
the body.  The presence or absence of constant itching was 
not mentioned.  

The above-mentioned facts reflect that the service-connected 
skin disability is currently manifested by symptoms that 
warrant a 10 percent rating under the revised version of 
Diagnostic Code 7806.  The affected areas cover less than 20 
percent of the entire body or less than 20 percent of exposed 
areas affected.  Intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs are not 
required.  Disfigurement of the head, face, or neck is not 
shown. 

Considering the prior rating criteria, however, the Board 
finds significant evidence for constant itching.  A VA 
examiner noted itching and the veteran has provided competent 
testimony of constant itching.  Resolving any remaining doubt 
in favor of the veteran, because constant itching clearly 
warrants a 30 percent schedular rating, the Board concludes 
that the criteria of a 30 percent rating are more nearly 
approximated.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the skin disability has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a right shoulder 
condition is reopened.  To this extent, the claim is granted.  

New and material evidence having been received, a claim of 
entitlement to service connection for lumbar disc herniation 
is reopened.  To this extent, the claim is granted.  

New and material evidence having been received, the claims of 
entitlement to service connection for left and right knee 
disorders are reopened.  To this extent, these claims are 
granted.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder and the application to reopen the claim 
is denied.

A 30 percent schedular rating for pseudofolliculitis barbae 
and tinea cruris is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 






REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Right Shoulder

Because the claim for service connection for a right shoulder 
disorder has been reopened, VA must consider the claim on the 
merits.  The right shoulder disorder has not been examined 
for several years.  It would be helpful, therefore, if a 
qualified physician would review the claims files, examine 
the right shoulder, offer a diagnosis, and then address 
whether any current right shoulder disorder is related to 
painful symptoms that were reported during active service. 

Lumbar Disc Herniation

The service connection claim for lumbar disc herniation has 
been reopened and the claim must be considered on the merits.  
A March 2005 VA orthopedic compensation examination report 
relates the "condition" to his "service connected injury."  
While this opinion suffices for reopening the claim, it is 
nevertheless ambiguous as to whether the physician intended 
to relate the herniated lumbar discs to the already-service-
connected lumbar spine disability.  The report should 
therefore be returned to the examiner for clarification.  See 
38 C.F.R. § 4.2 (when a medical examination report does not 
contain sufficient detail the adjudicator is required to 
return the report as inadequate for evaluation purposes; see 
also Bierman v. Brown, 6 Vet. App. 125, 129 (1994)).

Bilateral Knee disorders

Regarding the reopened service connection claims for the 
knees, VA must consider the claims on the merits.  Medical 
evidence has dissociated any disorder of either knee from 
active service.  The only remaining plausible theory of 
service connection was raised by J. Alvarez, M.D., in 
December 1991.  The physician noted that excessive walking 
had aggravated the knees and that lack of cushioning of the 
feet and lack of arch supports were mechanical factors.  
Subsequently, the RO granted service connection for severe 
bilateral pes planus.  

Dr. Alvarez raised a plausible theory of service connection, 
which VA has not yet considered.  The claim is one of 
aggravation of the knees due to the loss of cushioning while 
walking.  In turn, loss of cushioning while walking might be 
attributable to the service-connected severe pes planus.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Thus, the duty to assist includes obtaining an opinion 
that addresses the likelihood that the veteran's service-
connected pes planus has caused or aggravated either knee 
disorder through a mechanical jarring effect.  

Accordingly, this case is remanded to the AOJ for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)).  In particular, VA must send the 
veteran a notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist specifically affecting the 
issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should afforded an 
orthopedic examination by an appropriate 
physician.  All indicated tests and 
studies should be undertaken.  The 
physician is asked to review the claims 
files and answer the following:

I.  What, if any, is the diagnosis 
for the right shoulder?

II.  For each right shoulder 
diagnosis, is it at least as likely 
as not (50 percent or greater 
probability) that the diagnosed 
disability had its onset in service 
or within a year of separation?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The claims file should be forwarded 
to the physician who conducted the March 
2005 VA spine examination.  The physician 
is asked to review the claims file, 
including a 1998 VA diagnosis of disc 
bulging at L4-5 and L5-S1, and then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that these herniated discs 
are related to active service or 
otherwise to the service-connected 
lumbosacral strain disability.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  If 
the specified physician is not available, 
a qualified substitute may be used.  The 
veteran may be reexamined, if necessary.  

4.  The claims file should be forwarded 
to an appropriate medical professional 
for an opinion addressing the etiology of 
the bilateral knee disorders.  The 
physician is asked to review the 
pertinent evidence and address whether it 
is at least as likely as not (50 percent 
or greater probability) that bilateral 
pes planus has, though loss of the 
natural cushioning effect of the arches, 
caused or aggravated any currently shown 
knee disorder.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  The veteran may be examined 
if necessary.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims, to include a disability rating in 
excess of 20 percent for lumbosacral.  
Regarding service connection for 
bilateral knee disorders, the AOJ's 
readjudication should include 
consideration of 38 C.F.R. § 3.310 (2006) 
and Allen, supra.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


